DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 7, 2022.
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on February 7, 2022 is acknowledged.  The traversal is on the ground(s) that Examiner’s assertion that NZ = Rth/Re = [(((nx+ny)/2)-nz)*d]/[(nx-ny)*d] should instead by defined as NZ = (Rth/Re)+0.5.
Examiner acknowledges and agrees with Applicant’s NZ definition/equality of (Rth/Re)+0.5 = [Rth/Ro] + 0.5 = [(((nx+ny)/2)-nz)*d]/[(nx-ny)*d] + 0.5.
Because of the foregoing, the Restriction Requirement dated December 14, 2021 is withdrawn.  A new Restriction Requirement is applied below to reflect 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a phase difference film.
Group II, claims 10-13, drawn to a method for producing a phase difference film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a phase difference film as recited by present claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhou et al. (US 2011/0038045 A1) in view of Yoshimi et al. (US 5245456 A) as applied to the rejection of claim 1 under 35 U.S.C. 103 as set forth below.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing .
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
While claim 1 recites the closed transitional phrase a “phase difference film consisting of a resin C contains …,” the following transitional phrases “a resin C contains” characterizing the “resin C” and “a copolymer P containing” are both considered to be open transitional phrases (see MPEP 2111.03).  Therefore, the claimed “resin C” requires “a copolymer P containing a polymerization unit A and a polymerization unit B,” but can also include other unrecited elements; and the “copolymer P” requires “a polymerization unit A and a polymerization unit B,” but can also include other unrecited elements.  This interpretation is further supported by the specification as originally filed at [0025], [0031]-[0032], and [0040].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/617116 (reference application).
Regarding Claim 1, 16/617116 claims a phase difference film consisting essentially of a copolymer P containing a polymerization unit A and a polymerization unit B, the phase difference film including a phase separation structure that exhibits a structural birefringence, and the phase difference film having an NZ factor of greater than 0 and smaller than 1 (16/617116, Claim 1).  16/617116’s NZ factor range is identical to the claimed factor range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 2, 16/617116 claims the phase separation structure has a form of any of lamella, cylinder, or spheroid, and a distance between phases in the phase separation structure is 200 nm or less (16/617116, Claim 2).  16/617116’s distance range is identical to the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 3, 16/617116 claims the copolymer P is a block copolymer having a block (A) including the polymerization unit A as a main component and a block (B) including the polymerization unit B as a main component (16/617116, Claim 3).
Regarding Claim 4, 16/617116 claims the polymerization unit A is a unit represented by general formula (A) that is identical to general formula (A) of the present invention (16/617116, Claim 4).
Regarding Claim 5, 16/617116 claims the polymerization unit B is a unit represented by general formula (B-1), (B-2), or a combination thereof, where these general formulae are identical to general formula (B-1) and (B-2) of the present invention (16/617116, Claim 5).
Regarding Claim 6, 16/617116 claims the copolymer P is a tri-block copolymer having blocks (A) including the polymerization unit A as a main component and a block (B) including the polymerization B as a main component (16/617116, Claim 6).
Regarding Claim 8, 16/617116 claims the copolymer P has a negative intrinsic birefringence (16/617116, Claim 7).
Regarding Claim 9, 16/617116 claims the polymerization unit A has a negative intrinsic birefringence value, and the polymerization unit B has a positive intrinsic birefringence (16/617116, Claim 8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/618143 (reference application).
Regarding Claims 1, 2, and 3, 16/618143 claims a phase difference film comprising a block copolymer having a block (A) including a polymerization unit A as a main component and a block (B) including a polymerization unit B as a main component, the phase difference film including a phase separation structure that exhibits a structural birefringence, and the phase difference film having an NZ factor of greater than 0 and smaller than 1 (16/618143, Claims 1, 5).  16/618143’s NZ factor 
Regarding Claim 4, 16/618143 claims the polymerization unit A is a unit represented by general formula (A) that is identical to general formula (A) of the present invention (16/618143, Claim 6).
Regarding Claim 5, 16/618143 claims the polymerization unit B is a unit represented by general formula (B-1), (B-2), or a combination thereof, where these general formulae are identical to general formula (B-1) and (B-2) of the present invention (16/618143, Claim 7).
Regarding Claim 6, 16/618143 claims the copolymer is a tri-block copolymer having blocks (A) including the polymerization unit A as a main component and a block (B) including the polymerization B as a main component (16/618143, Claim 3).
Regarding Claim 7, 16/618143 claims the copolymer comprises a di-block copolymer having blocks (A) including the polymerization unit A as a main component and a block (B) including the polymerization B as a main component, where a ratio of the deblock copolymer to a total of triblock and deblock copolymers is 5-40 wt% (16/618143, Claim 4).  16/618143’s ratio range is identical to the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 8, 16/618143 claims the copolymer has a negative intrinsic birefringence (16/618143, Claim 1).
Regarding Claim 9, 16/618143 claims the polymerization unit A has a negative intrinsic birefringence value, and the polymerization unit B has a positive intrinsic birefringence (16/618143, Claims 1, 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0038045 A1) in view of Yoshimi et al. (US 5245456 A).
Regarding Claim 1, Zhou teaches a near zero optical retardation film for use in IPS LCD displays and in quarter waveplates (i.e. a phase difference film) that comprises a vinyl aromatic/conjugated diene block copolymer formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Zhou, [0002], [0009]-[0010], [0021]-[0039]).  Zhou further discloses optical retardation film examples that consist of a styrene/conjugated diene block copolymer that satisfy the claimed transitional phrase “a phase difference film consisting of a resin C” (Zhou, [0065]-[0069], Tables 1-3).  Zhou teaches the vinyl aromatic/conjugated diene block copolymer forms a microphase separation from the structurally/compositionally different polymeric blocks (i.e. a phase separation structure formed from the structurally/compositionally different polymerization unit A and o retardation [(nx-ny)*d] of 5 nm or less, and thickness Rth retardation [(((nx+ny)/2) - nz)*d] of 10 nm or less and more preferably 3 nm or less (Zhou, [0009], [0020]).  The specification as originally filed defines NZ factor as NZ = (nx-nz)/(nx-ny), which is approximately equivalent to NZ = [Rth/Ro] + 0.5 = [(((nx+ny)/2)-nz)*d]/[(nx-ny)*d] + 0.5.  Zhou’s Ro and Rth ranges encompass many embodiments that render obvious the claimed range of 0<NZ<1; for example, when Ro = 4.0 nm and Rth = <3.0 nm, then NZ = (0.0 to 3.0 nm)/(<5.0 nm) + 0.5 = 0.5 to <1.1.  Therefore, Zhou establishes a prima facie case of obviousness over the claimed NZ range (see MPEP 2144.05, I).
Zhou remains silent regarding specifically controlling an NZ factor in the claimed range of 0<NZ<1.
Yoshimi, however, teaches a birefringent film for optical compensation for LCD displays (Yoshimi, Col 1 line 1-Col 2 line 13).  Yoshimi teaches the birefringent film is configured to have various refractive indices that satisfy the equation of 0<(nx-nz)/(nx-ny)<1 (0<NZ<1) by stretching a polymer film that can comprise styrene-butadiene copolymers (Yoshimi, Col 2 line 5-Col 4 line 27).
Since Zhou and Yoshimi both disclose optical retardation films for LCD displays, both disclose forming the retardation films with styrene-butadiene copolymers, and Zhou also suggests stretching the retardation films (Zhou, [0002], [0010], [0046]-[0053]), 
Regarding Claim 3, modified Zhou further teaches the near zero optical retardation film comprises a vinyl aromatic/conjugated diene block copolymer formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Zhou, [0002], [0009]-[0010], [0021]-[0039], [0065]-[0069], Tables 1-3).
Regarding Claim 4, modified Zhou further teaches the vinyl aromatic block (polymerization unit A) includes monomers such as styrene, vinyl biphenyl, and vinyl naphthalene that completely satisfy general formula (A) (Zhou, [0023]-[0024]).
Regarding Claim 5, modified Zhou further teaches the conjugated diene block (polymerization unit B) includes monomers such as butadiene, pentadiene, and isoprene that completely satisfy general formulae (B-1) and (B-2) (Zhou, [0025]).
Regarding Claim 6, modified Zhou further teaches the vinyl aromatic/conjugated diene block copolymer can be a triblock copolymer having a styrene block – butadiene block – styrene block (SBS) structure (i.e. an A-B-A structure) (Zhou, [0023]-[0030]).
Regarding Claim 9, modified Zhou teaches the vinyl aromatic/conjugated diene block copolymer is formed of a vinyl aromatic block (such as styrene or vinyl naphthalene; a polymerization unit A) and a conjugated diene block (such as butadiene, isoprene, or pentadiene; prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, modified Zhou’s vinyl aromatic monomer block is considered to necessarily exhibit negative intrinsic birefringence and modified Zhou’s conjugated diene monomer block is considered to necessarily exhibit positive intrinsic birefringence with a predictable and reasonable expectation of success (see MPEP 2143).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0038045 A1) in view of Yoshimi et al. (US 5245456 A) as applied to claim 1 above, and further in view of Donald et al. (US 2002/0061982 A1).
Regarding Claim 2, modified Zhou teaches the optical retardation film as discussed above for claim 1.  Modified Zhou teaches the vinyl aromatic/conjugated diene block copolymer forms a microphase separation from the structurally/compositionally different polymeric blocks (i.e. a phase separation structure formed from the structurally/compositionally different polymerization unit A and polymerization unit B) (Zhou, [0025]-[0026], [0046]).
Modified Zhou remains silent regarding a phase separation structure having any of lamella, cylinder, or spheroid, where a distance between phases in the phase separation structure is 200 nm or less.
Donald, however, teaches a block copolymer of vinyl aromatic monomer blocks and conjugated diene monomer blocks that can be formed into oriented films and protection films (Donald, [0007]-[0012], [0016]-[0024], [0194]).  Donald further teaches the block copolymer exhibits a microphase separation from the structurally/compositionally different polymeric blocks (i.e. a phase separation structure formed from the structurally/compositionally different polymerization unit A and polymerization unit B), where the separate well-defined morphology dimensions (distance between phases) of the microphase separation typically range from 5-50 nm in size and can include spheres, cylinders, and lamellar phases (Donald, [0022], [0051]).  Donald’s morphology dimension size range is completely encompassed within the claimed range of 200 nm or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since modified Zhou and Donald both disclose substantially identical block copolymers of vinyl aromatic monomer blocks and conjugated diene monomer blocks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Zhou’s optical retardation film formed of the vinyl aromatic/conjugated diene block copolymer would necessarily exhibit microphase separation morphology dimensions that at least render obvious the claimed phase distance range; [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, and controlled the microphase separation morphology dimensions of modified Zhou’s optical retardation film to yield a block copolymer structure that achieves different desired balance of physical properties of elasticity, resilience, stiffness, and toughness as taught by Donald (Donald, [0012], [0051], see MPEP 2143).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0038045 A1) in view of Yoshimi et al. (US 5245456 A) as applied to claims 1 and 6 above, and further in view of McKay et al. (The Influence of Styrene-Butadiene Diblock Copolymer on Styrene-Butadiene-Styrene Triblock Copolymer Viscoelastic Properties and Product Performance, May 1995, Journal of Applied Polymer Science, 56, 8, pgs 946-958).
Regarding Claim 7, modified Zhou teaches the optical retardation film as discussed above for claim 1.  Modified Zhou teaches the vinyl aromatic/conjugated diene block copolymer resin can be a blend of two or more vinyl aromatic/conjugated diene block copolymers that include triblock and deblock copolymers (Zhou, [0009], [0023]-[0027]).  Zhou also teaches that an additional copolymer can be blended with the block copolymer in an amount from 0.5-50 wt% based upon total weight of all polymers (Zhou, [0036]).
Modified Zhou remains silent regarding specifically blending a triblock and a diblock copolymer, where the diblock is included in an amount of 5-40 wt% based upon total weight of the triblock and diblock copolymers.
McKay, however, teaches a blend of styrene (vinyl aromatic monomer block A)-butadiene (conjugated diene monomer block B)-styrene (vinyl aromatic monomer block A) triblock copolymer and styrene (vinyl aromatic monomer block A)-butadiene (conjugated diene monomer block B) diblock copolymer, where the diblock copolymer is blended in an amount from 0-50 wt% based upon total weight of the triblock and diblock copolymers to adjust and control the viscoelastic properties, decrease storage modulus, and relax applied stresses of the blend (McKay, Pgs 946-958, Table II).  McKay’s diblock content range completely and closely encompasses the claimed ratio range of 5-40 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Zhou and McKay both disclose block copolymers of vinyl aromatic monomer blocks and conjugated diene monomer blocks, both discuss blending two or more block copolymers together, and modified Zhou suggests blending additional copolymers in an amount from 0.5-50 wt%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have blended a triblock and diblock copolymer in the claimed content ratio to form modified Zhou’s optical retardation film to yield a block copolymer blend that can be adjusted to control viscoelastic properties, decrease storage modulus, and relax applied stresses as taught by McKay (McKay, Pgs 946-958, Table II, see MPEP 2143).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0038045 A1) in view of Yoshimi et al. (US 5245456 A) as applied to claim 1 above, and further in view of Yamakawa et al. (JP 2006-111650 A, herein English machine translation utilized for all citations).
Regarding Claim 8, modified Zhou teaches the optical retardation film as discussed above for claim 1.  Modified Zhou teaches the vinyl aromatic/conjugated diene block copolymer is formed of a vinyl aromatic block (such as styrene or vinyl naphthalene; a polymerization unit A) and a conjugated diene block (such as butadiene, isoprene, or pentadiene; a polymerization unit B) (Zhou, [0002], [0009]-[0010], [0021]-[0039]).
Modified Zhou remains silent regarding the vinyl aromatic/conjugated diene block copolymer having a negative intrinsic birefringence.
Yamakawa, however, teaches a block copolymer exhibiting negative birefringence for an optical film comprising a block copolymer formed of a vinyl aromatic monomer block (vinyl naphthalene block) and a conjugated diene block (Yamakawa, [0001], [0012]-[0021]).  Yamakawa teaches the block copolymer exhibiting negative birefringence also achieves transparency, heat resistance, and excellent flexibility (Yamakawa, [0013]).
Since modified Zhou and Yamakawa both disclose optical films exhibiting birefringence and both disclose forming the films with vinyl aromatic-conjugated diene block copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed controlled modified Zhou’s optical retardation film to exhibit negative birefringence to yield an optical film that also achieves transparency, heat resistance, and excellent flexibility (Yamakawa, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, modified Zhou’s optical retardation film formed of the vinyl aromatic-conjugated diene block copolymers are also considered to be necessarily capable of exhibiting negative birefringence with a predictable and reasonable expectation of success (see MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782